DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II (claims 41 and 45) and species SEQ ID NO: 53 in the reply filed on 04 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 30, 36-38, and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 November 2021.

Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendments of 28 August 2019 and 10 April 2020 have been entered in full.  Claims 1-29, 31-35, 39, 40, 42-44, 46-49, and 51 are canceled.  Claims 30, 36-38, and 50 are withdrawn from further consideration as discussed above.  Claims 41 and 45 are under examination.

Information Disclosure Statement
The information disclosure statement filed 31 March 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. 
It is noted that while the document entitled “Information Disclosure Statement” received 31 March 2021 refers to references submitted on an attached PTO/SB/08, no such form or other document providing the list of references could be found among the documents submitted on 31 March 2021.

Specification
The disclosure is objected to because of the following informalities: The specification refers to other U.S. Patent Applications without providing the required indication of the status thereof.  This occurs at least in the first paragraph.  
Appropriate correction is required.

Claim Objections
Claim 41 is objected to because of the following informalities:  Claim 41 recites the abbreviation or acronym “SOST.”  In the interest of clarity, abbreviations and acronyms should be spelled out at their first usage, followed by the abbreviation in .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed invention wherein:
A) the recited antibody specifically binds a polypeptide consisting of the amino acid sequence selected from the group consisting of SEQ ID NO: 1, 20, 58, 60, 62, and 68; and 
B) the recited SOST peptide consists of the amino acid sequence selected from the group consisting of SEQ ID NO: 2-19 and 21-54; and
C) wherein detecting a level of antibody/SOST peptide complex indicates the presence of an antibody that increases bone mineral content;


does not reasonably provide enablement for the claimed invention wherein:
 A) the recited antibody binds a SOST polypeptide comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 1, 20, 58, 60, 62, and 68; or
B) the recited SOST peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 2-19 and 21-54; or
C) wherein detecting a level of antibody/SOST peptide complex indicates the presence of an antibody that modulates any TGF-beta signaling pathway. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the claims are directed to methods for identifying an antibody that modulates a TGF-beta signaling pathway comprising contacting an antibody that specifically binds to a SOST polypeptide comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 1, 20, 58, 60, 62, and 68 with at least one comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 2-19 and 21-54; and detecting an antibody/SOST peptide complex; wherein detecting a level of antibody/SOST peptide complex indicates the presence of an antibody that modulates any TGF-beta signaling pathway.
Accordingly, the nature of the invention is complex and unpredictable, as it involves the effects of complex biological molecules on biochemical pathways and potentially on physiological systems.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
Regarding the breadth of the claims, the use of the transitional phrase “comprising” and the phrase “an amino acid sequence” results in the claims encompassing methods of screening for all antibodies that recognize an epitope flanking the amino acid sequence set forth in the specifically recited sequences.  Therefore, the sequence of the epitope that the recited antibody binds is structurally unlimited.  Furthermore, modulation of any TGF-beta signaling pathway is extremely broad.  TGF-beta is a term that applies to any TGF-beta superfamily member, and 
The quantity of experimentation associated with the scope of the claims is very large. There is no specific direction or guidance in the specification regarding appropriate flanking regions or TGF-beta signaling pathways other than the ultimate effect on bone mineralization. The working examples are limited to epitopes located within SEQ ID NO: 1, 20, 58, 60, 62, and 68, and modulation effects on bone mineralization; there are no working examples to antibodies that bind flanking the specifically recited sequences or effects on other TGF-beta signaling pathways. The state of the art is silent with respect to the making of antibodies to potential flanking sequences, and evidences the complexity and breadth of the term “TGF-beta signaling pathway.”  While the level of skill in the art is admittedly high, the art itself is quite unpredictable, wherein newly made antibodies have to be screened for required activities. Finally, as discussed previously, the scope of the claims is enormous, given the open claim language. 
Due to the large quantity of experimentation necessary to carry out the claimed methods using SOST polypeptides and peptides of unlimited structures and testing for any of the numerous TGF-beta signaling pathway effects, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the unpredictability of the antibody art, and the breadth of the claims which fail to recite limitations regarding flanking sequences or specific TGF-beta signaling pathways, undue experimentation 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 7,381,409 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
	Both sets of claims are directed to methods for identifying an antibody that binds SOST and has biological activities.  Both sets of claims recite screening antibodies that are present in a biological sample and which are purified.  
The difference between the claims is one of scope.  The patented claims recite screening for an antibody that increases bone mineral content (which is inherently mediated via TGF-beta signaling pathways) while the instant claims recite screening for an antibody that modulates any TGF-beta signaling pathway.  The patented claims recite binding of the antibody to a SOST polypeptide of SEQ ID NO: 1 whereas the 

Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 00/032773 (Darwin Discovery LTD.) ‘773 teaches an isolated antibody that specifically binds a SOST polypeptide. Note that the mature form of the BEER polypeptide of ‘773 (SEQ ID NO: 2 minus SEQ ID NO: 4) is identical to the SOST/sclerostin polypeptide of instant SEQ ID NO: 1. However, ‘773 does not point to specific epitopes, and thus there would have been no reason for the ordinary skilled artisan to modify the disclosure of ‘773 to arrive at the instant claimed methods, which require contacting the antibody with shorter SOST peptides.
US 6,803,453 (Brunkow et al.) Disclosure is equivalent to that of WO 00/32773.

WO 01/098491 (Hoffman LaRoche). Osteolevin is the same protein as SOST. Again, specific epitopes are not identified.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
13 January 2022